RICE, C. J.
1. There is nothing in the first charge of the court, when construed in connection with the evidence, which in any manner conflicts with the provisions of the statutes of the United States cited by the appellant’s counsel, or with the provisions of any other act of congress known to ■ us. The design of those acts of congress was not to impose upon the owners of steamboats the responsibilities of common carriers, in favor of a third person who has contracted for no more than.the diligence of a mandatory in the carrying of bank-bills, Knox v. Rives, Battle & Co., 14 Ala. 249 ; Sewall v. Allen, 6 Wendell, 335.
2. The second count of the complaint proceeds against the defendants, not as common carriers for hire or reward, but as bailees, or carriers without hire. The'second charge relates to that count, and is clearly correct; for, when one person undertakes to carry goods for another gratuitously, the law renders him liable only for gross negligence. — Angelí on Carriers, §§ 17-40 ; Beardslee v. Richardson, 11 Wendell, 25 ; Graves v. Ticknor, 6 N. H. 537 ; Tracy v. Wood, 3 Mason, 132; Tompkins v. Saltmarsh, 14 Serg. & Rawle, 275.
There is no error in 'the charges of the court below, and its judgment is affirmed.